Citation Nr: 0825789	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

On his VA Form 9 submitted in September 2005, the veteran 
checked the box indicating that he desired a travel Board 
hearing, but in the body of the form indicated that he wanted 
a hearing before a Decision Review Officer (DRO).  He was 
scheduled for a hearing before a DRO, but failed to report.  
In June 2008, the Board sent the veteran a letter requesting 
that he clarify whether he had intended to request a DRO 
hearing and a hearing before a Veterans Law Judge, or just 
the former type of hearing.  He was advised that if he did 
not respond, the Board would assume he did not desire a 
travel Board hearing.  The veteran did not respond.  The 
Board will therefore proceed with the adjudication of his 
claim.

In February 2008 the veteran submitted additional evidence, 
along with a waiver of initial RO consideration of that 
evidence.  Although this evidence was submitted more than a 
year after the appeal was certified to the Board in January 
2007, the Board will consider the evidence in the instant 
appeal.



FINDING OF FACT

A chronic low back disorder was not present in service; low 
back disability did not originate during the veteran's period 
of service or until many years later, and is not otherwise 
related to that period of service.




CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated preadjudicatory notice in a July 2004 
communication.  A March 2006 communication provided him with 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection was 
granted for his claimed disorder.  His claim was thereafter 
readjudicated in August 2006.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  There are no 
notice content or timing deficiencies involved in this 
appeal. 

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board notes that although he 
reports receiving a disability retirement from the Railroad 
Retirement Board, he has consistently indicated that his 
retirement was based on disorders other than the low back 
disability at issue in this case. 

In addition, the veteran was afforded a VA examination in May 
2005, which, in an addendum, addressed the etiology of his 
claimed disorder.  His representative, in August 2006 
argument, suggested that the May 2005 examination was 
inadequate because the claims file was unavailable to the 
examiner, thereby preventing the examiner from addressing the 
etiology of the low back disorder.  The representative 
apparently overlooked the addendum to the examination report 
prepared by the examiner.  In that addendum, the examiner 
indicated that he had reviewed the claims file, and offered 
an opinion as to the relationship of the current low back 
disorder to service.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

The service medical records show that at his pre-induction 
examination, the veteran reported a history of recurrent back 
pain; he explained that he had been refused work at a 
railroad because of a bad back.  Physical examination was 
negative for any abnormalities, and the examiner noted that 
the back was asymptomatic.  An X-ray study in December 1967 
revealed the following findings, each of which was considered 
by the radiologist to be "incidental:" a united separate 
center of ossification for the right inferior facet of L3; a 
very narrow fissure in the posterior midline portion of the 
neural arch of S1; and Schmorl's nodes in the lower three 
lumbar bodies.  The examiner indicated that the December 1967 
X-ray studies were read by the radiologist as evidencing "no 
findings [] which would give rise to structural weakness or 
findings [which] otherwise would be of any significance."  

The veteran was treated for low back pain attributed to 
strain between March and June of 1968.  X-ray studies in 
March 1968 showed a mild degree of scoliosis convexity to the 
left with some increase in the angulation at the lumbosacral 
junction.  At his March 1970 discharge examination, the 
veteran again reported a history of recurrent back pain and 
the inability to get a particular job prior to service 
because of back problems.  Physical examination was negative 
for any back abnormalities. 

There is no post-service evidence of a low back disorder 
until 1976.  Private medical records for August 1976 to April 
2000 document treatment for low back strain in August 1976 
and August 1986; he did not report any prior history of back 
injury or refer to service.  VA treatment reports for June 
2004 to July 2006 show complaints of low back pain, with no 
corresponding diagnosis; the examiners noted that the veteran 
reported chronic low back pain in service, but did not 
otherwise address the etiology of his complaints.

At his May 2005 VA examination, the veteran reported that he 
developed low back pain during basic training, but not from 
any specific trauma.  The examiner noted that the veteran was 
nevertheless able to fulfill the remainder of service in a 
position requiring frequent heavy lifting.  The veteran 
reported that he strained his back on at least two occasions 
since service.  X-ray studies of the lumbar spine showed 
multilevel lumbosacral degenerative disc disease, and facet 
osteoarthritis at L5-S1 as well as right sacroiliac joint 
sclerosis; the report does not mention scoliosis.  

In an addendum to the above examination report, the examiner 
indicated that he reviewed the claims file.  He noted that X-
ray studies of the spine in December 1967 were normal, that 
the veteran was treated between March and June 1968 for 
lumbar strain, and that X-ray studies in March 1968 revealed 
possible mild scoliosis.  He noted again that the veteran 
strained his back on at least two occasions after service in 
August 1976 and August 1986.  After reviewing the claims 
file, the examiner concluded that the veteran's current low 
back disorder was not related to service.

In an October 2007 statement, Dr. K. Hill indicated that the 
veteran was requesting an opinion concerning the etiology of 
his cervical spine disorder.  Dr. Hill noted that X-ray 
studies of the lumbar spine in 1967 showed Schmorl's nodes in 
the lower three lumbar vertebrae.  He explained that the 
veteran reported being treated for back pain in service on 
several occasions; the veteran did not identify any 
particular injury to the low back, but did report injuries to 
his neck area before service and in service.  Dr. Hill noted 
that X-ray studies he reviewed for 1968 showed deformity of 
the lumbar vertebra consistent with Scheuermann's disease 
with Schmorl's nodes.  He also indicated that a 1976 X-ray 
study of the lumbar spine showed no abnormalities other than 
Schmorl's nodes.  Dr. Hill diagnosed the veteran as having 
chronic low back pain secondary to trauma and degenerative 
changes.  He concluded that he would be hard pressed to say 
with a greater than 50 percent degree of probability that the 
veteran's "injuries" occurred in service.

The Board initially notes that although the veteran at 
induction reported a pre-service medical history of back 
pain, physical examination at service entrance was negative 
for any pertinent low back abnormalities.  X-ray studies did 
show a separate center of ossification for the right inferior 
facet of L3, a fissure in the posterior midline portion of 
the neural arch of S1; and Schmorl's nodes in the lower three 
lumbar bodies.  Those findings were not felt by either the 
radiologist or the examining physician to represent any type 
of disabling condition.  Consequently, although the 
presumption of soundness does not apply to those findings 
noted on the December 1967 X-ray studies, the Board finds 
that an actual low back disorder was not present at service 
entrance, and that the veteran is entitled to the presumption 
of soundness with respect to low back disability.
 
The Board also notes that in a statement received in 
connection with his claim for service connection for a 
psychiatric disorder, the veteran alleged that he engaged in 
combat during service.  The veteran does not, however, 
contend that he was treated for low back problems during the 
period in which he purportedly was engaged in combat.  
Moreover, the record already shows treatment for low back 
complaints.  Even assuming that the veteran did engage in 
combat, the provisions of 38 U.S.C.A. § 1154(b) therefore are 
not for application in this case.

Although the veteran was treated on several occasions in 1968 
for low back strain,  the service medical records are silent 
for further low back complaints or findings during the almost 
two years of remaining service.  He reported no current back 
complaints at his discharge examination, and physical 
examination at that time was negative for any low back 
abnormalities.  Based on the above, the Board finds that a 
chronic low back disorder was not demonstrated in service.  
The Board acknowledges that X-ray studies in March 1968 
purported to show mild scoliosis.  Notably, however, those 
findings were never repeated on subsequent X-ray studies.  
Such studies after service purportedly showed Schmorl's nodes 
on one occasion, and currently show degenerative disc disease 
along with facet osteoarthritis, but do not refer to any 
scoliosis.

In addition, there is no post-service evidence of low back 
problems until 1976, at which time the veteran apparently 
strained his back.  He next reported back problems in 1986.  
Interestingly, and importantly, the post-service records are 
devoid of any mention of low back complaints between 1976 and 
1986.

Nor does the medical evidence support a link between the 
veteran's current low back disorder and service.  The 
veteran's claims file and all associated medical records was 
reviewed by a VA physician, who concluded that the veteran's 
current low back disability was not related to service.  The 
Board notes that his opinion is supported by the absence on 
X-ray studies of those findings shown on X-ray studies in 
service.  His opinion is also supported by the notable 
absence of any low back complaints or findings until 1976.  
Dr. Hill indicated only that he could not offer an opinion 
relating the back disorder to service.

The Board notes that the representative recently argued that 
the matter of aggravation of the conditions identified in the 
December 1967 X-ray studies needed to be addressed.  Assuming 
that the referenced conditions were properly considered 
disabilities, despite the conclusion of the radiologist to 
the contrary, the Board reads the May 2005 examiner's opinion 
as concluding that the current low back disorder is not 
related to service in any manner.  This reading is supported 
by the absence of the referenced conditions on recent X-ray 
studies.

In this case, the only evidence supportive of the veteran's 
claim consists of the statements of the veteran himself.  The 
Board notes, however, that to the extent he offers his own 
opinion to link his low back disorder to service, as a 
layperson, he is not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that it is unclear whether the veteran contends that he 
has experienced low back symptoms continuously since service.  
Even assuming he does, however, the Board finds his 
observations in this regard to lack credibility.  Not only 
are the service medical records after June 1968 devoid of any 
further complaints or findings regarding the back, but the 
first mention of any back complaints in the post-service 
medical records is in 1976.  Even then, there is a 10-year 
gap before he next reports any low back problems.  Given the 
rather large and unexplained gaps in the veteran's reporting 
of low back complaints, the Board finds his account of 
continuity of symptoms to be incredible.

In sum, the evidence does not show that the veteran had a 
chronic low back disorder in service, the evidence first 
shows a chronic back disorder many years after service, and 
the only competent and credible evidence suggesting a link 
between the veteran's current low back disorder and any 
finding or condition in service is against the claim.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the claim.  The claim for service 
connection for low back disability is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


